DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20of U.S. Patent No. 11,290,989 Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1-20of U.S. Patent No. 11,290,989 contain(s) every element of claims 1-12 of the instant application and as such anticipate(s) claim(s) 1-12 of the instant application.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimezawa (US Application 2018/0262307, hereinafter Shimezawa).
Regarding claims 1, 4, 7, 10, Shimezawa discloses an information transmission method, a terminal, and an apparatus (Figs. 2, 3, 4, 6, 7, and 8) comprising: 
one or more processors (821,851,901); and one or more memories (822, 852, 902), wherein the one or more memories store a computer program for execution by the one or more processors to perform operations comprising:
   receiving by a terminal device, and a network device (Figs. 3,4), a plurality of pieces of downlink control information (DCI), wherein each of the plurality of pieces of DCI is to trigger reporting of one piece of UCI and  to indicate a physical uplink control channel (PUCCH) resource carrying the UCI, wherein the UCI comprises at least one piece of channel state information (CSI) and response information, and wherein PUCCH resources indicated by the plurality of pieces of downlink DCI occupy at least one identical orthogonal frequency division multiplexing (OFDM) symbol([0055]-[0056], [0088],[0125]-[0128], [0171], recite a plurality of DCI pieces having different formats  reporting UCI comprising  CSI); and 
 sending, by the terminal device, and a network device (Figs. 3,4), target UCI on a target PUCCH resource, wherein the target UCI comprises UCI triggered by the plurality of pieces of DCI, and wherein the target PUCCH resource is one of the PUCCH resources indicated by the plurality of pieces of DCI([0055]-[0056], [0088],[0125]-[0128], [0171], which recite transmitting target UCI as claimed by the instant application).  
Regarding claims 2, 5, 8, 11, Shimezawa discloses the method according to claim 1, wherein the target PUCCH resource is a PUCCH resource indicated by a last piece of DCI of the plurality of piece of DCI received by the terminal device before the terminal device sends the target UCI ([0055]- [0056], [0088], [0125]- [0128], [0171]).  
Regarding claims 3,6, 9,12, Shimezawa discloses the method according to claim 1, wherein at least two of the PUCCH resources indicated by the plurality of pieces of DCI are different PUCCH resources, and the sending, by the terminal device, the target UCI on a-the target PUCCH resource comprises: determining, by the terminal device, the target PUCCH resource in the at least two different PUCCH resources according to a preset rule, and sending, by the terminal device, the target UCI on the target PUCCH resource([0055]- [0056], [0088], [0125]- [0128], [0171]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/           Primary Examiner, Art Unit 2461